Case 2:21-cv-00085-NT Document 1 Filed 03/29/21 Page1ofi6 PagelD#:1

US QSTHCT COURT
IN THE UNITED STATES DISTRICT COURT STRICT GF MAKE

for the Eastern District of Maine RECE Ra A u ED
Civil Division

Mi HAR 29 P ia: ys

 

HERB CHADBBOURNE ) PETITION FOR DECLARATORY AND INJUNCTIVE
) RELIEF TO ESTOP: BEPUTY CLERK
)
) a) RESPONDENT CODE ENFORCEMENT OFFICER
Petitioner,, ) FROM ENTERING PETITIONER’S LAND WITHOUT
) AN ADMINISTRATIVE WARRANT, [ contrary to
) 12 MRSA § 10656 } and from,
)
v., ) b) DEPRIVATION OF PETITIONER’S LEGAL
) RIGHTS UNDER COLOR OF LAW [ contrary to 18
) USC § 242 and 42 USC § 1983, et seq ]
)
)
BRIAN LONGSTAFF, in his )
personal & professional capacities )
as zoning administrator for the munici- )
pality of Scarborough, ME., ) JURY TRIAL DEMANDED
)
and, )
)

THE MUNICIPALITY OF SCARBOR-)
OUGH, MAINE plus DOES 1-5 inclu- )
sive )
Respondents, )
_)
BASIS FOR JURISDICTION & VENUE
l. The District Court for the United States in the Eastern District of Maine has both personal
and subject matter jurisdiction over the parties and real property in this matter pursuant to Title 28
USC § 1311, 42 U.S.C § 1983, and the Civil Rights section of Article III of the United States
Constitution.[ in which a commentary by Judge Joseph Story describes courts which are convened

under the Common Law. ]

2. As is specifically stated under 42 U.S.C. § 1983,
Case 2:21-cv-00085-NT Document 1 Filed 03/29/21 Page 2of16 PagelD#: 2

“Every person who, under the color of any statute, ordinance, regulation, custom or
usage, of any State or Territory or District of Columbia, subjects or causes to
subjected any citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges or immunities secured by the
Constitution and laws, shall be liable to the party injured, in an action at law, suit
in equity or other proper proceeding for redress, except that in any action brought
against a judicial officer for an act or omission taken in such officer’s judicial
capacity, injunctive relief shall not be granted unless a declaratory decree was not
available or declaratory relief was unavailable.”

3. Essentially then, it is under 42 U.S.C. § 1983, that an appropriately aggrieved plaintiff may
sue state or local officials for the “deprivation of any rights, privileges, or immunities secured by

the Constitution and/or by any Federal laws.” [ see also Bivens v. Six Unknown Named Agents of

 

Federal Bureau of Narcotics, 403 U.S. 388 (1971), }

4. Moreover, under 18 USC §§ 242, 14141 Federal law makes it a crime...”for any person
acting under color of law, statute, ordinance, regulation, or custom to willfully deprive, or cause to
be deprived, from any person those rights, privileges, or immunities secured or protected by the
Constitution and laws of the U.S.”

5. Specifically, this court’s personal jurisdiction in this matter is proper because: a) all of the
defendants either lived or worked within Cumberland County, in the State of Maine, at all relevant
times wherein this controversy arose and because: b) the individuals named herein have either
directly, or indirectly through collusion under the color of law, intentionally committed a Federal
crime in their capacities as agents of the public municipality of Scarborough, Maine by oppressively
and intentionally engaging in Honest Services Fraud; as is statutorily proscribed in 18 USC §1346,
et seq. [ a/k/a The Public Corruption Act ].

6. Additionally, this venerable court has subject matter jurisdiction over this case, because it

arises under the laws and Constitution of the State of Maine, and under the Federally preemptive
Case 2:21-cv-00085-NT Document 1 Filed 03/29/21 Page3o0f16 PagelD#: 3

laws and Constitution of the United States of America, with respect to which the State of Maine has
powers of enforcement under the Tenth Amendment to the United States Constitution.
7. Lastly, the Petitioner herein has judicial standing in this controversy because: a) the Petitioner
may imminently suffer a significant, financial injury-in-fact, if the defendant code enforcement
official is permitted to invade and inspect the Petitioner’s property without first acquiring an
administrative warrant [ as is required by law, if requested, pursuant to the Maine Municipal Code
Enforcement Officers Training Manual on p. b) and because this issue is ripe for judicial review and
it is not moot, because the problem addressed herein is part of an on-going, thirteen-year pattern of
fraudulent and official oppression of the Plaintiff by a few collusive town officials with associates
who have criminal records, thereby making it ripe for judicial review, and because c) the Plaintiff's
injury-in-fact herein is capable of being judicially redressed by this venerable Court.
APPLICABLE LAW:
8. Under Maine law in pertinent part, as is statutorily delineated in 12 MRSA § 10657 regarding
Civil Trespass:
“1. Prohibition. While engaging in any activity regulated under this Part, a person,
knowing that the person is not licensed or privileged to do so, may not:

A. Enter, or cause a projectile to enter, any place from which that person may
lawfully be excluded and that is posted in accordance with Title 17-A, section 402,
subsection 4 or in a manner reasonably likely to come to the attention of intruders or that
is fenced or otherwise enclosed in a manner designed to exclude intruders; or [PL 2007,

c. 334, §1 (NEW).]

B. Enter or remain in or cause a projectile to enter or remain in any place in defiance
of a lawful order not to enter or an order to vacate that was personally communicated to
that person by the owner of the place or another authorized person. [PL 2007, c. 334, §1
(NEW).] [PL 2007, c. 334, §1 (NEW).]

2. Civil penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not
less than $100 and not more than $500 may be adjudged.” [PL 2007, c. 334, §1 (NEW).]
Case 2:21-cv-00085-NT Document1 Filed 03/29/21 Page4of16 PagelD#: 4

9. In order to obtain injunctive relief, the Maine courts have long stated that before granting a
preliminary or permanent injunction, the court must find that the following four criteria are met:
(1) that the plaintiff will suffer irreparable injury if the injunction is not granted,
(2) that such irreparable injury outweighs any harm, which granting the injunctive relief would
inflict on the defendant,
(3) that plaintiff has exhibited a likelihood of success on the merits [ at most, a substantial
possibility is required..( see the judicial opinion in Ingraham v University of Maine at

Orono, 441 A2d 691, ME 1982 )], and,

 

(4) that the public interest will not be adversely affected by granting the injunction. [ see again

Ingraham v University of Maine at Orono, 441 A.2d. 691, 693 ( ME. 1982) ]

FACTUAL SUMMARY

9. The petitioner landowner in Scarborough is a 65-yr old, 50% disabled combat veteran who:
a) honorably served his country during the Persian Gulf War in 1991, b) has a visible facial
disfigurement via residual paralysis in the left side of his face from perhaps his exposure to the
chemical warfare agents used in the Persian Gulf War in 1991, and who c) owns approx. 5.45 acres
of forested land at 96-C Broadturn Rd. in Scarborough, Maine.

10. The petitioner’s neighbors at both 96 Broadturn Road and at 98 Broadturn Road, both
appear to be friends who moved to their two current locations on either side of the plaintiff's
deeded right of way from Florida in 2013 and in 2019 respectively, [ pursuant to the Scarborough
tax assessor’s records | perhaps to distance themselves from their moderately lengthy criminal

records in Florida. [ see EXHIBITS 1 and 2 ]
Case 2:21-cv-00085-NT Document 1 Filed 03/29/21 Page5of16 PagelD#:5

11. As might be consistent with their prior criminal records from Florida, both neighbors have
falsely accused the petitioner to the Scarborough Police and code enforcement authorities on
previous occasions. [ For example, Mr Roberts’ Civil Harassment Notice was wrongfully issued
to the plaintiff in Nov. of 2015, approx., on behalf of himself and his wife; Doreen, [ whom the
petitioner has never seen, let alone harassed ] without meeting any burden of proof whatsoever. ]
Perhaps this is wrongfully permitted under Maine statute, because the falsely accused Plaintiff was
forced to come and go from his own property for an entire year, but only with an accompanying
witness. Shortly after the petitioner was impermissibly issued this Civil Harassment Notice, the
petitioner’s boat was vandalized via several knife or razor slashes in its seats, as was reported to
the local Police without result, b) tools which the petitioner had stored on his land went
permanently missing and c) the tiedown lines on the petitioner’s GP-medium, military surplus tent
all “cut themselves” with a sharp instrument on several occasions after a mild rain storm or wind
storm, resulting in the tent’s complete collapse and necessitated re-assembly.

12. Despite the petitioner’s best and most diligent efforts to keep himself and his temporary
guest safely away from the false accusations of his neighbors with criminal records, and away from
several tacitly complicit town authorities, on October 25", 2020, the petitioner’s temporary guest
received a surprising Sunday afternoon visit from Scarborough Patrol Officer; Shawn Anastasoff,,
[ see the petitioner’s letter to Scarborough attorney; Phil Saucier, to this effect, which is herein
attached as Exhibit 3 ]. Essentially, Officer Anastasoff had: a) apparently responded to a false
report from a neighbor calling herself: “Carla Jean Smith” [ formerly Stephanie Obier; inmate
317481 with the Florida Dept Corrections? ] after Officer Anastasoff had: b) illegally trespassed
past four separately placed “No Trespassing” signs along the petitioner’s fire access trail and past

one partially open gate on petitioner’s privately posted right of way c) in response to a civil matter
Case 2:21-cv-00085-NT Document 1 Filed 03/29/21 Page6of16 PagelD#: 6

d) without a warrant of any kind. [ Apparently a false report from a woman with a criminal record
and a malicious motive was sufficient to prompt Officer Anastasoff ‘s “rapid response” to such an
“emergency”. |.

13. Shortly after Officer Anastassoff s illegal visit, .When the petitioner recently checked four
of the motion-activated game cameras on his property, he discovered that the memory cards in all
four of them ( there are others ) had been removed. [ Nevertheless, the petitioner possesses a
game camera photo of the 24-yr old son of thrice-convicted Florida felon and neighbor:
David A Roberts, leaving the Petitioner’s closed gate on Petitioner’s posted right of way while
riding a motor-assisted bicycle with a tool bag attached to its rear wheel ].[ EXHIBIT 4 ]

14. _—‘ Petitioner also possesses a 40-minute, covertly acquired, digital recording from his
forced face-to-face confrontation on the Plaintiff's own land with a widely hated, former Police
Officer in Scarborough whose brother is allegedly one of this area’s largest land developers. [
EXHIBIT 5 will contain both this recording and its printed transcript and will be submitted into
evidence shortly before the trial of this matter ].

15. Evidence of collusion in their criminal harassment _of the petitioner? While Mr.
Chamberlain was verbally bullying the petitioner, the thrice-convicted Florida felon next door;
namely Mr, Roberts, was looking on from his side of their commonly shared boundary line. In the
recording, Matthew Chamberlain loudly informed the petitioner that: a) he is no one important in
town b) that Mr. Chamberlain’s brother is the largest and most important developer that the town
has , and that c) the petitioner....”better wake up and realize that we will never let you do anything
with your property, so you'd better sell it to us cheaply, because you never paid anything for it to

begin with”.
Case 2:21-cv-00085-NT Document 1 Filed 03/29/21 Page 7of16 PagelD#: 7

16. Although the petitioner doesn’t know if there’s an affiliation between the thrice-
convicted Florida felon next door; namely between David A Roberts and the former head of the
American Legion in Scarborough of the same last name; the petitioner has been told that several
of Scarborough’s Police Officers are known to frequent this legion and to joke about who they’ re
going to target next. In fact, the Police Dept’s former Harbor Master; David Corbeau apparently
served alcohol there on weekends, as reported by at least one business owner, who claims that Mr.
Corbeau was accustomed to coming into her pub and harassing her waitresses in an inebriated
manner while in uniform. In keeping with this pattern, the petitioner has recently been followed
again on several occasions by a Scarborough Police cruiser for no apparent reason.

17. Currently, and in the case at bench, the respondent code enforcement officer has allegedly,
“...received several complaints alleging that a variety of unpermitted land use activities,
including the use of a[n] recreational vehicle./ camping trailer as a dwelling, are occurring
in the subject property. “. [ see EXHIBIT 5 ]

Legal Issue: Since the Petitioner’s code-permitted shed, boat, camper, et al are situated near the
rear of his evergreen forest and are well beyond the plain view of any observer who is NOT
illegally trespassing, would this narrow exception to the Fruit of the Poisonous Tree Doctrine for
an illegal trespasser, be appropriate to judicially apply when there is such a problematic legal
history re the Respondent’s town officials and such a great disparity of power between the two
parties herein?

18. COULD MONEY BE THE MOTIVE OF THE PETITIONER’S FALSE ACCUSERS?:

SINCE THERE HAVE BEEN FALSE REPORTS ABOUT THE PLAINTIFF PREVIOUSLY,

TO THE LOCAL POLICE FROM HIS TWO ADJOINING NEIGHBORS WITH CRIMINAL

RECORDS, AND PERHAPS FROM TWO OTHER INDIVIDUALS WHO HAVE CRIMINAL

RECORDS [ which weren’t known to the Plaintiff when he first met them ] COULD A FEW OF

THESE ACCUSERS HAVE A MALICIOUS MOTIVE TO ACQUIRE THE PLAINTIFF’S

LAND CHEAPLY AT AUCTION? [ after burdening it with undeserved code encumbrances ]
Case 2:21-cv-00085-NT Document1 Filed 03/29/21 Page 8of16 PagelD#: 8

19. Unfortunately, this type of criminal harassment and abuse of Maine’s legal process is
entirely consistent with the previous actions perpetrated on the plaintiff by his transplanted
neighbors from Florida with criminal records. Specifically, when David A. Roberts at 98
Broadturn Rd first acquired the real property of deceased widow; Margaret Flaggerty’s home on
9/27/2013 { which he titled to his wife: Doreen, A Roberts, who periodically inhabits their other
house at 249 Broadturn Rd , thereby not jeopardizing Mr. Roberts’ full receipt of disability
compensation by having assets in excess of $3,000 dollars for a married couple? ) the petitioner
was forced to calmly asked Mr. Roberts on three separate occasions , immediately after Mr Roberts
had acquired the widow’s property next door, to return to his own side of their commonly shared
boundary line and to cease his trespassing, which Mr Roberts did quite grudgingly and in the
presence of one or two of his trespassing friends.

20. During his third trespass, however, Mr Roberts aggressively informed the Petitioner and
his partner; Patricia Crowell, in a physically threatening manner that whether the petitioner wished
to sell his land or not, Mr Roberts would definitely acquire the petitioner’s land cheaply, no matter
what the plaintiff tried to do to prevent it.

21. Thereafter, the petitioner and his female partner began to privately consider Mr Roberts to
be a relentlessly aggressive and previously convicted social predator to be avoided at all costs.
This impression was subsequently confirmed by Zachary Jones, whose father owns the land on the
western side of Mr. Roberts’ cheaply acquired property and to whom Mr. Jones tersely referred as
being a “land scammer”.

22. IN THE MATTER AT BENCH, it was on February 28th, 2021, that the Plaintiff initially

received notice from the Municipality of Scarborough’s code enforcement office that,...” “..several
Case 2:21-cv-00085-NT Document1 Filed 03/29/21 Page9of16 PagelD#:9

complaints alleging that a variety of unpermitted land use activities, including the use of an recreational
vehicle/camping trailer as a dwelling, are occurring on the subject property”. [ see EXHIBIT 6 ]
23. ‘In response, the plaintiff sent a typewritten letter to Mr. Longstaff, along with a courtesy
copy to Scarborough attorney; Phil Saucier, Esq., describing some of the reasons why complaints
from his neighbors with criminal records might possibly have a criminal motive which might not
meet the requirement for establishing probable cause sufficient to acquire an administrative
warrant . [ see EXHIBIT 7 ] and asking for further clarification as to what possible code violations
the plaintiff may have unknowingly committed.
LEGAL ARGUMENT
22. IN ACCORDANCE WITH THE ETHICAL DICTATES OF FAIRNESS, EQUITY
AND OF PUBLIC POLICY THEN, WOULD IT NOT BE LEGALLY PERMISSIBLE FOR THIS
VENERABLE COURT TO REQUIRE THE RESPONDENT CODE ENFORCEMENT
OFFICER TO ABIDE BY THE SAME RULES OF CIVIL AND MUNICIPAL PROCEDURE
WHICH GOVERN THE OTHER CODE ENFORCEMENT OFFICERS IN THE STATE OF
MAINE, BY ORDERING MR LONGSTAFF TO ACQUIRE AN ADMINISTRATIVE
WARRANT BEFORE HE ENTERS THE PETITIONER’S PROPERTY? [ see page 85 of the
manual used by the State of Maine to train its code enforcement officers, namely the manual published
by the Dept of Economic and Community Development’s Office of Community Development which is
entitled: “CODE ENFORCEMENT OFFICER TRAINING/CERTIFICATION PROGRAM LEGAL
ISSUES” [ June 2017 edition ] wherein it specifically states that,
“Although there are a few exceptions to the requirement that a warrant be obtained
prior to an inspection where the activity involved is a business which has a long
history of close government supervision and control (e.g., firearms, liquor), those
exceptions generally will not come into play in connection with local code

enforcement. Marshall v. Barlow's Inc.,436 U.S. 307 (1987); Camara v. Municipal
Court of the City and County of San Francisco, 387 U.S.523 (1967); Air Pollution
Case 2:21-cv-00085-NT Document1 Filed 03/29/21 Page 10o0f16 PagelD #: 10

Variance Board v. Western Alfalfa Corp., 416 U.S. 861(1974); see Oliver v. United
States, 64 $.Ct. 1735 (1984);”
LEGAL ARGUMENT
23. In the case at bench, this venerable court should grant the Petitioner’s request for a
preliminary injunction because each element of the aforementioned legal standard has been met, as
is proven by the following facts:

A. Irreparable harm to the Petitioner and landowner: Although the petitioner is unaware of
any code violations on his property, the financial damages incurred by the petitioner from a premature
and warrantless inspection of his posted property could potentially become substantial, if conducted by
a hostile code enforcement officer with an improper motive and could well be more than the plaintiff
can possibly ever pay, thereby resulting in the financial forfeiture of the plaintiff's unique property,
which provides a home to several, rare forms of animal life. [ At the very least, the petitioner is
attempting to hire a code enforcement officer from a nearby Maine town to be present when Mr.
Longstaff enters his land to “inspect”.

i) [ Petitioner’s game cameras have recorded the presence of : i) a Canadian Lynx, ( see
EXHIBIT 8 ) ti) a coyote, iii ) a fox, iv) several female deer and their fawns and a v) a colossally huge
moose seen by several witnesses, to include selectman Dwayne Woodsome, until several rifle shots at
approx 3:20 am on a Sunday morning { as reported to the Cumberland County Sheriff’s Office ] from
the direction of the Petitioner’s thrice-convicted felon of a neighbor: David Alan Roberts, seemed to end
the Moose’s periodic appearances during the early Fall of 2018.
NOTE: On March 24, 2000, the United States Fish and Wildlife Service (USFWS) designated the
Canadian lynx as a threatened species under the Endangered Species Act (ESA), 16 U.S.C. § 1531

et seq. 65 Fed. Reg. 16052 (March 24, 2000) ( as is codified at 50 C.F.R. § 17.11). Since 1967, and

10
Case 2:21-cv-00085-NT Document1 Filed 03/29/21 Page11o0f16 PagelD#: 11

substantially before this designation, but consistent with it, the state of Maine has made it illegal
to intentionally hunt or trap lynx. [ see Animal Welfare Institute v. Martin, 668 F. Supp. 2d 254 (D.
Me. 2009) ] Perhaps the preservation logic inherent in this federal law also include a prohibition
against a code enforcement officer disturbing the lynx’s habitat, absent an administrative warrant.
24. In further support of this petition, the aforementioned training manual for Maine’s code
enforcement officers states quite clearly in the second paragraph on page 85 therein, that:

“The 4th Amendment to the U.S. Constitution prohibits "unreasonable"
searches of private property, whether the property is occupied by a residence or a
business. Whether a search is "unreasonable" hinges largely on whether the area
involved in the search is one in which the owner/occupant has a "reasonable
expectation of privacy." Generally, an owner/occupant will be considered as having
a reasonable expectation of privacy in the use of a building and the immediately
adjoining land (sometimes referred to as "the curtilage"), but not in undeveloped
fields or woodlands ("open fields"). This means that before entering a building
or the "curtilage" to conduct an inspection and determine whether an
ordinance violation exists, the code enforcement officer must either: (1) obtain
permission from the landowner or other person having legal authority to grant
access to the property; or (2) obtain an administrative warrant from the
District Court under Rule 80E. (See Section C of this chapter). This is true
even if the building is a seasonal residence or only used occasionally, like a
hunting cabin. 68 Am. Jur.2d §§37, 38.”

25. B: that such irreparable injury outweighs any harm, which granting the injunctive relief would inflict
on the respondent,

a) Re: the burden on the respondent: The legal propriety of requiring the respondent code enforcement
officer to follow the legal procedure which is clearly delineated in the Maine Municipal Code Enforcement
Officers’ Training Manual [ which directs him to acquire an administrative warrant from the District Court under
Rule 80 E ] might be further supported by the Equal Protection clause of the 14° Amendment. .

b) Re: irreparable injury to the petitioner: The Maine Supreme Judicial Court has previously ruled that,
(““Irreparable harm can consist of ‘a substantial injury that is not accurately measurable or adequately
compensable by money damages.’ { see Bruns v. Mayhew, 931 F. Supp. 2d 260, 273-74 (D. Me. 2013) see also:

Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 217 F.3d 8, 13 (1st Cir.2000) ( quoting Ross-Simons of

11
Case 2:21-cv-00085-NT Document1 Filed 03/29/21 Page120f16 PagelD#: 12

Warwick, Inc., v. Baccarat, Inc., 102 F.3d 12, 19 (1st Cir.1996)). To satisfy this factor, the Plaintiffs must
“demonstrate that irreparable injury is likely in the absence of an injunction”, i.e., before a decision on the merits
can be rendered. Winter v. NRDC, 555 U.S. 7, 22, 129 8.Ct. 365, 172 L.Ed.2d 249 (2008). See also: A.M. v. Cape

Elizabeth Sch. Dist., 422 F. Supp. 3d 353, 367 (D. Me. 2019).

c) Additionally, the United States Supreme Court has ruled that, "[t]he loss of First Amendment
freedoms, [ such as the petitioner’s right to travel freely on his own land, potentially ] for even minimal
periods of time, unquestionably constitutes irreparable injury." See Elrod v. Burns , 427 U.S. 347, 373,
96 S.Ct. 2673, 49 L.Ed.2d 547 (1976). ”) [ see the likelihood of irreparable harm element satisfied in
City of Los Angeles v. Lyons, 461 U.S. 95 (1983)

d) Here, while the petitioner is still paying for the medial bills which were incurred from the death of his 21 -
year life partner caused by cancer on Dec 14", 2018, any fines whatsoever which are levied on the poorly informed
petitioner [ who has previously, but unsuccessfully, requested clarification as to what codes he may have violated
] might be clearly beyond the petitioner’s financial resources and might cause the petitioner to irreversibly and
permanently lose his property. Currently, the petitioner is hoping to eventually acquire a habitable structure on his
land with an occupancy permit from the respondent town, and is working toward this objective, but adding another

veteran to the list of approx 400 homeless veterans who were sleeping under bridges when Maine’s former
Governor; Paul LePage left office would be against public policy.
26. The petitioner’s likelihood of success on the merits: ]

a) Insisting on conventional channels of legal redress, such as requiring the respondent code
enforcement officer to first acquire an administrative warrant prior to predatorily “inspecting” the
property of his disliked petitioner, is supported by the aforementioned Maine Municipal Code
Enforcement Officers’ Training Manual mentions on p. 85, approx. wherein it clearly states that,

“Although there are a few exceptions to the requirement that a warrant be obtained

prior to an inspection where the activity involved is a business which has a long

history of close government supervision and control (e.g., firearms, liquor), those
exceptions generally will not come ito play in connection with local code

12
Case 2:21-cv-00085-NT Document1 Filed 03/29/21 Page130f16 PagelD#: 13

enforcement. Marshall v. Barlow's Inc.,436 U.S. 307 (1987); Camara v. Municipal
Court of the City and County of San Francisco, 387 U.S.523 (1967); Air Pollution
Variance Board v. Western Alfalfa Corp., 416 U.S. 861(1974); see Oliver v. United

States, 64 $.Ct. 1735 (1984);”

b) Conversely, judicially permitting the respondent code enforcement officer to arbitrarily
enter and “inspect” the Petitioner’s property on an evidentiary fishing expedition in an unsupervised
manner and in response to a false report from someone with a criminal record and a questionable
motive would either circumvent or challenge the Court’s jurisdiction and would fail to protect the
petitioner from a plethora of, “vexatious or harassing litigation” ( see Golden Rule Ins co v Harper,
925 SW2d 649, 651 (Tex 1996 ) which will probably follow this matter. Specifically, it would permit
the respondent code officer to further harass the petitioner under the color of law without first
acquiring an administrative warrant justified by probable cause, as determined by a proper court of
law. Lastly, the petitioner intends to have a non-hostile, and perhaps more objectively reasonable,
code enforcement officer from a neighboring town be present when the respondent code enforcement
officer “inspects” under the color of law.

27. Balancing the equities and hardships favors granting the petitioner_a preliminary injunction in
this matter until the respondent code enforcement officer can acquire an administrative warrant from
a Court of law, because the delay caused by following Maine’s legal procedures will not appreciably
change the conditions which currently exist on the petitioner’s property .

a) Specifically, the immediate harm to the petitioner via arbitrarily assessed fines rendered in
an unsupervised manner for code violations which the petitioner doesn’t understand and which the
respondent code enforcement officer has apparently declined to proactively clarify, can potentially
cause the petitioner to forfeit ownership of his property and in turn, cause an endangered Canadian
lynx to lose its natural habitat, along with the same loss to other animals. [ see Winter v. Natural

Resources Defense Council, 555 U.S. 7 (2008). ]

13
Case 2:21-cv-00085-NT Document1 Filed 03/29/21 Page14o0f16 PagelD#: 14

28. Public policy: Granting a preliminary injunction to estop the respondent code enforcement
officer from inspecting without an administrative warrant requiring probable cause, is clearly
consistent with the Maine Municipal Code Enforcement Officer’s Training Manual, as is therein
delineated at, or near, page 85 [ this excerpt is referenced supra and reflects Maine’s current public
policy ].

29. Maine’s courts enforce the laws which are enacted by Maine’s legislature, and it is not the
purview of a code enforcement officer to usurp the authority of either. Specifically, a preliminary
injunction from this venerable court will judicially prohibit the officer’s unwarranted search of the
petitioner’s property in contravention of the aforementioned code enforcement training manual and
in contravention of the 4'" Amendment, as applied to the various and individual states through the
fourteenth amendment. Rather than arbitrarily deciding when, where and against whom he chooses
to inspect, [ an approach which has historically placed other Scarborough property owners in abject
fear of his disdain and selective enforcement ] a favorable decision by this venerable court in this
matter will not only inspire respect for the Maine Judiciary by certain members of the Maine public
who are quietly watching this matter, but it may also remind the respondent officer that the
unfortunate ambiguity in many of Scarborough’s municipal codes is not a generalized opportunity to

selectively harass members of the tax paying community whom he personally dislikes.

CONCLUSION

It may well be that when the full facts which have precipitated this motion over the past 13
years are viewed more closely by this venerable court in the soon-coming complaint of JOHN DOE v
PAUL LESPERANCE, BRIAN LONGSTAFF & THE MUNICIPALITY OF SCARBOROUGH, ME.,

the respondent code enforcement officer’s historical abuse of Maine’s legal process toward the 50%

14
Case 2:21-cv-00085-NT Document1 Filed 03/29/21 Page150f16 PagelD#: 15

disabled petitioner over the past 13 years, constitutes: 1) Official oppression [ contrary to 17-A MRSA
§608 ] and has additionally constituted 2) a deprivation of the petitioner’s rights under the color of law
[ contrary to 18 USC § 242 ]. It is the petitioner’s future intent to establish in this upcoming action that
harassment under the color of law is an unmistakable betrayal of the public’s trust and it is a clear breach
of the defendants’ fiduciary duty to the Plaintiff; as a Scarborough landowner and tax payer.

WHEREFORE: the petitioner respectfully moves this venerable court, pursuant to Rule 65 of
the Federal Rules of Civil Procedure, and pursuant to the other aforementioned laws, for a preliminary
injunction which will require the respondent code enforcement officer to acquire an administrative
warrant before entering the petitioner’s privately posted property.

Respectfully subgnttel,

=(29/2u2|

Herbert O Cfiadboutne; petitioner date: March 29", 2021
PO Box 355, Scarborough, Maine 04070

 

AFFIRMATION

I, HERBERT O CHADBOURNE, do hereby affirm and attest under the penalty of perjury,
according to the laws of Maine and according to the Federal Rules of Procedure, that the foregoing
statements are true and correct to the best of our knowledge and belief. I further affirm under Rule
11 of the Federal Rules of Civil Procedure, by signing below, that to the best of my knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose, such
as to harass, cause unnecessary delay, or needlessly increase the cost of upcoming litigation; (2) is
supported by existing law or by a non-frivolous argument for extending or modifying the reach of
the respondent municipality’s code, (3) that the factual contentions herein have evidentiary support

or, if specifically identified, will likely have evidentiary support after a reasonable opportunity for

15
Case 2:21-cv-00085-NT Document1 Filed 03/29/21 Page160f16 PagelD #: 16

further investigation or discovery; and that (4) this complaint otherwise complies with the

requirements of Rule 11.
AYO 237 lon/

HERBERT O CHADBOURNE, petitioner date: March 29th, 2021
PO Box 355, Scarborough, Maine 04070

 

AFFIRMATION OF SERVICE
I, HERBERT O CHADBOURNE, hereby attest and affirm under the penalty of perjury
that this same day, I have mailed a certified copy of this motion to the Municipality of
Scarborough’s designated attorney; namely to Zachary Brandwein, Esq, at the law firm of

Bernstein, Shur, Sawyer & Nelson, PA at 100 Middle Street / PO Box 9729 in Portland, Maine

04101.

3/37 a2cal
HERBERT O CHADBOURNE, petitioner date: March 29th, 2021
PO Box 355, Scarborough, Maine 04070

NOTARY PUBLIC

gt tAgnch tot

Sworn, and subscribed to me on this 77 day of deme<267%, to which J have witnessed by hand and

seal of office:

Rb Moe f

Fows-ofSac, MainefNotary Public
Co uth Pret f AWD

PATRICK J. QUINN J
Notary Public, Maine®

jon
June 10, 20a

16
